Name: Council Regulation (EC) No 40/97 of 20 December 1996 concerning the export of certain ECSC and EC steel products from Slovakia to the Community for the period 1 January to 31 December 1997 (extension of the double- checking system)
 Type: Regulation
 Subject Matter: Europe;  trade policy;  trade;  tariff policy;  iron, steel and other metal industries
 Date Published: nan

 14. 1 . 97 EN Official Journal of the European Communities No L 10/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 40/97 of 20 December 1996 concerning the export of certain ECSC and EC steel products from Slovakia to the Community for the period 1 January to 31 December 1997 (extension of the double-checking system) HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 3054/95 shall continue to apply for the period between 1 January and 31 December 1997, in accordance with Decision No . . . ./96 of the Association Council (2), subject to the amendments shown in Article 2 of this Regulation . In the preamble and Article 1 ( 1 ) and (3) of Regulation (EC) No 3054/95, references to the period 1 January to 31 December 1996 shall be replaced by references to 1 January to 31 December 1997. Article 1 (4) of that Regulation shall be deleted . Article 2 1 . Annex III to Regulation (EC) No 3054/95 shall be replaced by the text contained in the Annex to this Regu ­ lation . 2 . In Annex IV to Regulation (EC) No 3054/95, 'Export Licence ' shall be replaced by 'Export Document'. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas a Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic ('), of the other part, entered into force on 1 February 1995; Whereas the Parties decided, in Decision No /96 of the Association Council , association between the Euro ­ pean Communities and their Member States, of the one part, and the Slovak Republic, of the other part (2), to extend the double-checking system introduced by De ­ cision No 2/95 (3) for the period between 1 January and 31 December 1997 subject to certain amendments; Whereas it is consequently appropriate to amend Council Regulation (EC) No 3054/95 of 22 December 1995 concerning the export of certain ECSC and EC steel products from certain third countries to the European Communities (4), si riicie _&gt; This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 December 1996. For the Council The President S. BARRETT (') OJ No L 359, 31 . 12. 1994, p. 2. (2) Decision at present being published. (3) OJ No L 325, 30 . 12. 1995, p. 65 . M OT No L 325, 30. 12 . 1995, p. 1 . No L 10/2 | EN Official Journal of the European Communities 14. 1 . 97 ANNEX ANNEX III SLOVAKIA double checking (1997)List of products subject to Hot-rolled coils and pickled coils Hot-rolled strip and hoop 7211 14 10 7211 14 90 7211 19 20 7211 19 90 7212 60 91 7220 1 1 00 7220 12 00 7220 90 31 7226 19 10 7226 20 20 7226 91 10 7226 91 90 7226 93 20 7226 94 20 7226 99 20 7208 10 00 7208 25 00 7208 26 00 7208 27 00 7208 36 00 7208 37 10 7208 37 90 7208 38 10 7208 38 90 7208 39 10 7208 39 90 7219 11 00 7219 12 10 7219 12 90 7219 13 10 7219 14 10 7219 14 90 7225 19 10 7225 20 20 7225 30 00 Cold-rolled strip and hoop 7211 23 10 7211 23 51 7211 23 99 721 1 29 20 7211 90 19 7211 90 90 7226 92 90 7226 93 80 7226 94 80 7226 99 80 Cut lengths Hot dip galvanised sheets, coils and strip 7208 40 10 7208 40 90 7208 51 10 7208 51 99 7208 52 10 7208 52 99 7208 53 10 7208 53 90 7208 54 10 7208 54 90 7208 90 10 7208 90 90 7210 11 90 7210 41 10 7210 41 90 7210 49 10 7210 49 90 7210 61 10 7212 30 90 Tinplate in coils, sheet and strip Cold-rolled sheets and coils 7210 11 10 7210 12 11 7210 70 31 7210 70 39 7212 10 99 7209 15 00 7209 16 90 7209 17 90 7209 18 91 7209 18 99 7209 25 00 7209 26 90 7209 27 90 7209 28 90 7209 90 10 7209 90 90 Non oriented grain steel sheets, coils and strip for electrotechnics 7209 17 10 7209 27 10 7211 23 91 '